Case: 12-12301     Date Filed: 09/11/2012   Page: 1 of 2




                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                           ________________________

                                  No. 12-12301
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 2:10-cv-00075-LGW-JEG



MIKE WALSH,

                                                                  Plaintiff-Appellee,

                                        versus

JEFF DAVIS COUNTY,
JAMES LADDIE BOATRIGHT,JR.,
Former Sheriff of Jeff Davis County,
Individually and in his Official Capacity,
RICHARD DEAS,
Sheriff of Jeff Davis County in his
Official Capacity,
CHIEF JAILER GREG RAINEY, SR.,
Individually and in his Official Capacity
as Chief Jailer of Jeff Davis County,
JAILER TAMMY TOLER,
Individually as Jailer of Jeff Davis County, et al.,
l
                                                             Defendants-Appellees,
              Case: 12-12301     Date Filed: 09/11/2012    Page: 2 of 2

JAILER DEXTER CONAWAY,
JAILER LINDA LEWIS,

                                                              Defendants-Appellants.

                           ________________________

                    Appeal from the United States District Court
                       for the Southern District of Georgia
                          ________________________

                                 (September 11, 2012)

Before TJOFLAT, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:

      Defendants-Appellants Dexter Conaway and Linda Lewis, employees at the

Jeff Davis County Jail, bring this interlocutory appeal of the district court’s order

denying them summary judgment in Plaintiff-Appellee Mike Walsh’s 42 U.S.C.

§ 1983 action alleging they were deliberately indifferent to Walsh’s serious

medical need. After review of the record and briefs, the Court concludes the

Defendants-Appellants have not shown reversible error in the district court’s

denial of summary judgment based on qualified immunity.

      AFFIRMED.




                                          2